20-1657
     Yunga-Mera v. Garland
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A206 451 010
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            DENNY CHIN,
 8            JOSEPH F. BIANCO,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _________________________________________
12
13   FERNANDO YUNGA-MERA,
14            Petitioner,
15
16                    v.                                         20-1657
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _________________________________________
22
23   FOR PETITIONER:                    Michael Borja, Esq., Borja Law
24                                      Firm, P.C., Jackson Heights, NY.
25
26   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
27                                      Assistant Attorney General;
28                                      Melissa Neiman-Kelting, Assistant
29                                      Director; Jessica A. Dawgert,
30                                      Senior Litigation Counsel, Office
31                                      of Immigration Litigation, United
1                                  States Department of Justice,
2                                  Washington, D.C.
3
4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8        Petitioner Fernando Yunga-Mera, a native and citizen of

9    Ecuador, seeks review of a May 19, 2020 decision of the BIA

10   affirming a July 5, 2018 decision of an Immigration Judge

11   (“IJ”), which denied asylum, withholding of removal, and

12   relief under the Convention Against Torture (“CAT”).         In re

13   Fernando Yunga-Mera, No. A206 451 010 (B.I.A. May 19, 2020),

14   aff’g No. A206 451 010 (Immigr. Ct. N.Y.C. July 5, 2018).        We

15   assume the parties’ familiarity with the underlying facts and

16   procedural history.

17       We have considered both the IJ’s and the BIA’s decisions.

18   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

19   Cir. 2006).      The applicable standards of review are well

20   established.    See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder,

21   762 F.3d 191, 195 (2d Cir. 2014) (“We review factual findings

22   under the substantial evidence standard, treating them as

23   conclusive     unless   any   reasonable   adjudicator   would   be

24   compelled to conclude to the contrary. Questions of law, as
                                       2
 1   well as the application of legal principles to undisputed

 2   facts, are reviewed de novo.” (internal quotation marks and

 3   citation omitted)).

 4       As an initial matter, we do not consider the agency’s

 5   denial of asylum because Yunga-Mera abandons any challenge to

 6   the denial of that form of relief.                       See Yueqing Zhang v.

 7   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005)

 8   (stating      that   petitioner    abandons         issues      and   claims    not

 9   raised in his brief).       As discussed below, Yunga-Mera has not

10   established error in the agency’s denial of withholding of

11   removal and CAT relief.

12       To establish eligibility for withholding of removal,

13   Yunga-Mera was required to establish past persecution or a

14   likelihood of future persecution “because of [his] race,

15   religion,     nationality,       membership        in    a    particular    social

16   group,   or    political   opinion.”              8 U.S.C.      § 1231(b)(3)(A);

17   8 C.F.R. § 1208.16(b).       To demonstrate that persecution (past

18   or prospective) bears a nexus to an applicant’s political

19   opinion,      the    applicant     must       show,      “through     direct     or

20   circumstantial       evidence,     that      the    persecutor’s       motive   to

21   persecute      arises   from”      his       or    her       perception    of   the

22   applicant’s opinion, rather than merely from his or her own

                                              3
1    opinion.    See Yueqing Zhang, 426 F.3d at 545.               Although

2    retaliation    for     an    applicant’s   opposition    to    endemic

3    government corruption may constitute persecution on account

4    of a political opinion, a persecutor’s suppression of an

5    applicant’s    “challenge     to   isolated,   aberrational   acts   of

6    greed or malfeasance” does not.         Id. at 546-48.    The agency

7    did not err in concluding that Yunga-Mera failed to establish

 8   that members of the controlling political party in Ecuador

 9   harmed him or would target him in the future on account of

10   his political opinion.         Yunga-Mera did not testify to any

11   facts from which one could infer that the party members sought

12   kickbacks and attacked him for opposing corruption, rather

13   than for their own greed.          See id. at 548; see also INS v.

14   Elias-Zacarias, 502 U.S. 478, 482 (1992) (holding that the

15   applicant “must provide some evidence of [the persecutors’

16   motives],     direct    or    circumstantial”    (emphasis    in     the

17   original)).

18       Yunga-Mera also did not establish that he was targeted

19   as a member of a cognizable social group.           To constitute a

20   particular social group, a group must be “(1) composed of

21   members who share a common immutable characteristic, (2)

22   defined with particularity, and (3) socially distinct within

                                         4
1    the society in question.”        Paloka, 762 F.3d at 196 (quoting

2    Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014));

3    see Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72–74 (2d Cir. 2007).

4    A common immutable characteristic is one that members of the

5    group “either cannot change, or should not be required to

6    change   because    it    is   fundamental     to   their   individual

7    identities or consciences.”       Ucelo-Gomez, 509 F.3d at 72–73

8    (quotation marks omitted).             Yunga-Mera did not define a

 9   social   group   before    the   IJ,    but,   nevertheless,   the   IJ

10   considered whether a social group of government contractors

11   was cognizable and reasonably concluded that it was not, given

12   that employment as a government contractor is not an immutable

13   characteristic.     See Matter of M-E-V-G-, 26 I. & N. Dec. at

14   237; see also Ucelo-Gomez, 509 F.3d at 72–73.

15       Yunga-Mera did not challenge the IJ’s ruling on this

16   point on appeal to the BIA, but rather defined his social

17   group for the first time as “those who reject political

18   recruitment.”      Petitioner’s Brief at 4.          As an appellate

19   body, the BIA was not required to consider this social group

20   claim, and it did not do so.           See Prabhudial v. Holder, 780

21   F.3d 553, 555 (2d Cir. 2015) (“[T]he BIA may refuse to

22   consider an issue that could have been, but was not, raised

                                        5
1    before    an    IJ.”).     Therefore,     our    review    is    “limited    to

2    whether the BIA erred” in refusing to address that new claim.

3    Id. at 555-56.         The BIA decisions Yunga-Mera cites for his

4    newly defined social group were decided well before his

5    appearance before the IJ. See Petitioner’s Brief at 6-7.

6    Accordingly, the BIA did not err in declining to address his

7    social group claim.        See Prabhudial, 780 F.3d at 556.             In any

8    event, Yunga-Mera did not show his membership in such a group

9    because    he    did     not   testify    that    he    was     targeted     for

10   recruitment.      See 8 U.S.C. § 1231(b)(3)(A).

11       Unlike       withholding     of   removal,    CAT     relief      does   not

12   require    a    nexus     to   protected    grounds.            See   8 C.F.R.

13   §§ 1208.16(c), 1208.17.          To be eligible for CAT relief, an

14   applicant is required to show that he would more likely than

15   not be tortured by or with the acquiescence of government

16   officials.       See 8 C.F.R. §§ 1208.16(c), 1208.18(a); Khouzam

17   v. Ashcroft, 361 F.3d 161, 168, 170–71 (2d Cir. 2004).

18       The agency reasonably found that Yunga-Mera failed to

19   show a likelihood of torture because he did not testify that

20   the party members who harmed him would target him in the

21   future unless he decided to work for them again, or allege

22   that he would be required to work pursuant to a government

                                           6
1    contract, or that anyone else was interested in harming him.

2    See 8 C.F.R. § 1208.16(c) (“The burden of proof is on the

3    applicant . . . to establish that it is more likely than not

4    that he or she would be tortured if removed to the proposed

 5   country of removal.”); Jian Xing Huang v. U.S. INS, 421 F.3d

 6   125, 129 (2d Cir. 2005) (“In the absence of solid support in

 7   the record . . . [an applicant’s] fear is speculative at

 8   best.”).

 9       For the foregoing reasons, the petition for review is

10   DENIED.    All pending motions and applications are DENIED and

11   stays VACATED.

12                                FOR THE COURT:
13                                Catherine O’Hagan Wolfe,
14                                Clerk of Court




                                    7